
	

113 S38 IS: Jury Access for Capable Citizens and Equality in Service Selection Act of 2013
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 38
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mrs. Shaheen (for
			 herself, Mr. Whitehouse, and
			 Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to prohibit the
		  exclusion of individuals from service on a Federal jury on account of sexual
		  orientation or gender identity.
	
	
		1.Short titleThis Act may be cited as the
			 Jury Access for Capable Citizens and
			 Equality in Service Selection Act of 2013 or the
			 Jury ACCESS
			 Act.
		2.Exclusion from
			 Federal juries on account of sexual orientation or gender identity
			 prohibitedSection 1862 of
			 title 28, United States Code, is amended by inserting sexual
			 orientation, gender identity, after sex,.
		
